Citation Nr: 9933250	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of the veteran's spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1945 to 
September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to special 
monthly compensation based on the need of regular aid and 
attendance for the veteran's spouse.  

The Board notes that the following claims have been raised 
but have not been initially addressed by the RO: entitlement 
to a total disability evaluation for compensation purposes on 
the basis of individual unemployability; entitlement to 
special monthly compensation based on the veteran's need of 
regular aid and attendance or on account of being housebound; 
and entitlement to service connection for bilateral deafness.  
As these issues have been neither procedurally developed nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran's spouse is unable to protect herself from the 
hazards and dangers incident to her daily environment due to 
physical and mental incapacity.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of the veteran's 
spouse have been met.  38 U.S.C.A. §§ 1115(1)(E), 5107 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.351, 3.352(a) (1999).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
raised a claim for special monthly compensation based on the 
need of the regular aid and attendance of his spouse in June 
1997.  The record shows that the veteran has multiple 
service-connected disabilities for which he is currently 
receiving a combined disability rating of 70 percent.  

In August 1997 a VA examination to determine regular aid and 
attendance/housebound status was conducted.  On examination 
the veteran's spouse reported dizziness, easy fatigability, 
poor eyesight, an occasional cough, headaches, body weakness, 
poor memory, and joint pains in the upper and lower 
extremities.  

It was noted that the veteran's spouse was able to feed 
herself, cloth herself, bathe alone, and attend to the needs 
of nature.  It was also noted that she could walk one block 
without assistance, go to the church and to the market; 
however, it was noted on examination that she walked in slow 
motion due to weakness.  While it was noted that she could 
walk alone without assistance, it was also noted that she 
needed a companion to take care of her, especially in going 
to far places.  

The examiner noted that she had been hospitalized for two 
days due to dizziness secondary to hypertension and that she 
needed a companion due to dizziness.  The VA examiner 
indicated in a conclusion that she could no longer protect 
herself from any dangers of the daily environment due to her 
constant dizziness, headaches, body weakness, poor memory, 
and poor eyesight.  


Criteria

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114, and whose disability is rated not less 
than 30 percent, shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115 (West 1991 & Supp. 1999).  
38 C.F.R. § 3.351(a)(2) (1999) specifies that increased 
compensation is payable to a veteran by reason of the 
veteran's spouse being in need of aid and attendance.  

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: (1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or (3) Establishes a factual need for aid and 
attendance under the criteria set forth in Sec. 3.352(a).  38 
C.F.R. § 3.351(c) (1999); see 38 U.S.C.A. §§ 1115(1)(E), 
1502(b) (West 1991 & Supp. 1999).  

The criteria for determining whether the veteran's spouse is 
so helpless to be in need of regular aid and attendance or is 
permanently bedridden is set forth in 38 C.F.R. § 3.352(a).  
That section provides: 

The following will be accorded consideration in 
determining the need for regular aid and attendance 
(§ 3.351(c)(3)): inability of claimant to dress or 
undress himself (herself), or to keep himself 
(herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability cannot be done without aid 
(this will not include the adjustment of appliances 
which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself 
(herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily 
environment.  



"Bedridden" will be a proper basis for the 
determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the 
claimant remain in bed.  ... It is not required that 
all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which 
the veteran is unable to perform should be considered 
in connection with his or her condition as a whole.  
It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

38 C.F.R. § 3.352(a).

The United States Court of Appeals for Veterans Claims 
(Court) has observed that the logical inference to be drawn 
from the foregoing language, although not explicitly stated, 
is that eligibility requires at least one of the enumerated 
factors be present, rather than all of the disabling 
conditions enumerated section 3.352(a).  Turco v. Brown, 
9 Vet. App. 222, 224 (1996).

Analysis

Initially, the Board finds that the veteran's claim for 
special monthly compensation based on the need for the 
regular aid and attendance of his spouse is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The veteran is service 
connected for disabilities with a combined rating of 70 
percent.  The Board finds that all indicated development has 
been completed, and VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  


Following a review of the record, the Board finds that the 
criteria for the need of the regular aid and attendance of 
the veteran's spouse have been met.  While the August 1997 VA 
examiner noted that the veteran's spouse could walk 
unassisted for one block, went to church and the market, and 
was able to care for her personal needs, she also concluded 
that she required a companion due to her dizziness.  

More significantly, the VA examiner indicated that the 
veteran's spouse could no longer protect herself from any 
dangers in her daily environment due to her constant 
dizziness, headaches, body weakness, poor memory, and poor 
eyesight.  

Therefore, because the probative medical evidence indicates 
that the veteran's spouse meets one of the enumerated factors 
for determining the need for the regular aid and attendance, 
the Board concludes that the veteran is entitled to special 
monthly compensation based on the need of the regular aid and 
attendance of his spouse.  Turco, supra; 38 C.F.R. 3.352(a).  


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of the veteran's spouse is 
granted, subject to the governing criteria applicable to the 
payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

